Exhibit 10.6
(Directors)
Grant No.: _____
DUOYUAN PRINTING, INC.
2009 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
Duoyuan Printing, Inc., a Wyoming corporation (the “Company”), hereby grants its
shares of common stock, $0.001 par value (the “Stock”), to the Grantee named
below, subject to the vesting conditions set forth in the attachment. Additional
terms and conditions of the grant are set forth in this cover sheet and in the
attachment (collectively, the “Agreement”) and in the Company’s 2009 Omnibus
Incentive Plan (the “Plan”).
Grant Date:                             ,                     
Name of Grantee:
                                                                                
Grantee’s Social Security Number: ___-___-___
Number of Shares of Stock Covered by Grant:                     
Purchase Price per Share of Stock: $_______.___
     By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is also attached.
You acknowledge that you have carefully reviewed the Plan, and agree that the
Plan will control in the event any provision of this Agreement should appear to
be inconsistent with the Plan. Certain capitalized terms used in this Agreement
are defined in the Plan, and have the meaning set forth in the Plan.

             
Grantee:
                          (Signature)
   
 
           
Company:
                          (Signature)
   
 
           
 
  Title:        
 
     
 
   

Attachment
This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



DUOYUAN PRINTING, INC.
2009 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT

     
Restricted Stock/ Nontransferability
  This grant is an award of Stock in the number of shares set forth on the cover
sheet, at the purchase price set forth on the cover sheet, and subject to the
vesting conditions described below (“Restricted Stock”). The purchase price is
deemed paid by your prior services to the Company. To the extent not yet vested,
your Restricted Stock may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the Restricted Stock be made
subject to execution, attachment or similar process.
 
   
Vesting
  The Company will issue your Restricted Stock in your name as of the Grant
Date.
 
   
 
  [Your right to the Stock under this Restricted Stock Agreement vests as to
one-fourth (1/4th) of the total number of shares of Stock covered by this grant,
as shown on the cover sheet, on each of the first four one-year anniversaries of
the Grant Date (each an “Anniversary Date”), provided you then continue in
Service.] If, however, such Anniversary Date occurs during a period in which you
are (i) subject to a lock-up agreement restricting your ability to sell shares
of Stock in the open market or (ii) restricted from selling shares of Stock in
the open market because you are not then eligible to sell under the Company’s
insider trading or similar plan as then in effect (whether because a trading
window is not open or you are otherwise restricted from trading), vesting in
such shares of Stock will be delayed until the earlier of (A) first date on
which you are no longer prohibited from selling shares of Stock due to a lock-up
agreement or insider trading plan restriction (the “Vesting Date”), and (B) the
date of your death or Disability, but in no event beyond 2 1/2 months after the
end of the year in which the shares would have otherwise been vested, and
provided, further, that you have been continuously in Service to the Company or
a Subsidiary from the Grant Date until the Vesting Date. The resulting aggregate
number of vested shares of Stock will be rounded to the nearest whole number,
and you cannot vest in more than the number of shares covered by this grant.
 
   
 
  No additional shares of Stock will vest after your Service has terminated for
any reason.

2



--------------------------------------------------------------------------------



 



     
Forfeiture of Unvested Stock
  In the event that your Service terminates for any reason, you will forfeit to
the Company all of the shares of Stock subject to this grant that have not yet
vested or with respect to which all applicable restrictions and conditions have
not lapsed.
 
   
Death
  If your Service terminates because of your death, then you will forfeit to the
Company all of the shares of Stock subject to this grant that have not yet
vested or with respect to which all applicable restrictions and conditions have
not lapsed.
 
   
Disability
  If your Service terminates because of your Disability, then you will forfeit
to the Company all of the shares of Stock subject to this grant that have not
yet vested or with respect to which all applicable restrictions and conditions
have not lapsed.
 
   
Issuance
  The issuance of the Stock under this grant shall be evidenced in such a manner
as the Company, in its discretion, will deem appropriate, including, without
limitation, book-entry, registration or issuance of one or more Stock
certificates, with any unvested Restricted Stock bearing a legend with the
appropriate restrictions imposed by this Agreement. As your interest in the
Stock vests as described above, the recordation of the number of shares of
Restricted Stock attributable to you will be appropriately modified.
 
   
Section 83(b) Election
  If you are U.S. Grantee, under Section 83 of the Internal Revenue Code of
1986, as amended (the “Code”), the difference between the purchase price paid
for the shares of Stock and their fair market value on the date any forfeiture
restrictions applicable to such shares lapse will be reportable as ordinary
income at that time. For this purpose, “forfeiture restrictions” include the
forfeiture as to unvested Stock described above. You may elect to be taxed at
the time the shares are acquired, rather than when such shares cease to be
subject to such forfeiture restrictions, by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within thirty
(30) days after the Grant Date. You will have to make a tax payment to the
extent the purchase price is less than the fair market value of the shares on
the Grant Date. No tax payment will have to be made to the extent the purchase
price is at least equal to the fair market value of the shares on the Grant
Date. The form for making this election is attached as Exhibit A hereto. Failure
to make this filing within the thirty (30) day period will result in the
recognition of ordinary income by you (in the event the fair market value of the
shares as of the vesting date exceeds the purchase price) as the forfeiture
restrictions lapse.

3



--------------------------------------------------------------------------------



 



     
 
  YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE
ANY 83(b) ELECTION.
 
   
Corporate Transaction
  Notwithstanding the vesting schedule set forth above, upon the consummation of
a Corporate Transaction, this award will become 100% vested if it is not
assumed, or equivalent awards are not substituted for the award, by the Company
or its successor. Notwithstanding any other provision in this Agreement, if
assumed or substituted for, the option will expire one year after the date of
termination.
 
   
Retention Rights
  This Agreement does not give you the right to be retained by the Company (or
any parent, Subsidiaries or Affiliates) in any capacity. The Company (and any
parent, Subsidiaries or Affiliates) reserve the right to terminate your Service
at any time and for any reason.
 
   
Shareholder Rights
  You have the right to vote the Restricted Stock and to receive any dividends
declared or paid on such stock. Any distributions you receive as a result of any
stock split, stock dividend, combination of shares or other similar transaction
shall be deemed to be a part of the Restricted Stock and subject to the same
conditions and restrictions applicable thereto. The Company may in its sole
discretion require any dividends paid on the Restricted Stock to be reinvested
in shares of Stock, which the Company may in its sole discretion deem to be a
part of the shares of Restricted Stock and subject to the same conditions and
restrictions applicable thereto. Except as described in the Plan, no adjustments
are made for dividends or other rights if the applicable record date occurs
before your stock certificate is issued.
 
   
Forfeiture of Rights
  If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your unvested Restricted Stock, and with
respect to those shares of Restricted Stock vesting during the period commencing
twelve (12) months prior to your termination of Service with the Company due to
taking actions in competition with the Company, the right to cause a forfeiture
of those vested shares of Stock.

4



--------------------------------------------------------------------------------



 



     
 
  Unless otherwise specified in an agreement between the Company and you, you
take actions in competition with the Company if you directly or indirectly, own,
manage, operate, join or control, or participate in the ownership, management,
operation or control of, or are a proprietor, director, officer, stockholder,
member, partner or an employee or agent of, or a consultant to any business,
firm, corporation, partnership or other entity which competes with any business
in which the Company or any of its Affiliates is engaged during your
relationship with the Company or its Affiliates or at the time of your
termination of Service.
 
   
 
  If it is ever determined by the Board that your actions have constituted
wrongdoing that contributed to any material misstatement or omission from any
report or statement filed by the Company with the U.S. Securities and Exchange
Commission, gross misconduct, breach of fiduciary duty to the Company, or fraud,
then the Restricted Stock shall be immediately forfeited; provided, however,
that if the Restricted Stock has vested within two years prior to the Board of
Directors determination, you shall be required to pay to the Company an amount
equal to the aggregate value of the shares acquired upon such vesting at the
date of the Board determination.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this grant may be adjusted (and rounded
down to the nearest whole number) pursuant to the Plan. Your Restricted Stock
shall be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity in
accordance with the terms of the Plan.
 
   
Legends
  All certificates representing the Stock issued in connection with this grant
shall, where applicable, have endorsed thereon the following legend:

    “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE
REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH
AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE
FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF
RECORD OF THE SHARES REPRESENTED

5



--------------------------------------------------------------------------------



 



    BY THIS CERTIFICATE.”

     
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the state of
Wyoming, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference.
 
   
 
  This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning this grant are superseded.
 
   
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.
 
   
 
  By accepting this grant, you give explicit consent to the Company to process
any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact [          ] at [          ] to request paper copies of
these documents.
 
   
Electronic Signature
  All references to signatures and delivery of documents in this Agreement can
be satisfied by procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents,
including this Agreement. Your electronic signature is the same as, and shall
have the same force and effect as, your manual signature. Any

6



--------------------------------------------------------------------------------



 



     
 
  such procedures and delivery may be effected by a third party engaged by the
Company to provide administrative services related to the Plan.

     By signing the cover sheet of this Agreement, you agree to all of the terms
and conditions described above and in the Plan.

7



--------------------------------------------------------------------------------



 



(Directors)
EXHIBIT A
U.S. GRANTEE ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE
          The undersigned U.S. Grantee hereby makes an election pursuant to
Section 83(b) of the Internal Revenue Code with respect to the property
described below and supplies the following information in accordance with the
regulations promulgated thereunder:
          1. The name, address and social security number of the undersigned:
          Name:______________________________________________
          Address:____________________________________________
          ___________________________________________________
          Social Security No.: ____________________________________
          2. Description of property with respect to which the election is being
made:
                    ordinary shares, par value $0.001 per share, Duoyuan
Printing, Inc., a Wyoming corporation, (the “Company”).
          3. The date on which the property was transferred is
                        , 200   .
          4. The taxable year to which this election relates is calendar year
200   .
          5. Nature of restrictions to which the property is subject:
          The shares of stock are subject to the provisions of a Restricted
Stock Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of the Agreement.
          6. The fair market value of the property at the time of transfer
(determined without regard to any lapse restriction) was $                    
per share, for a total of $                    .
          7. The amount paid by taxpayer for the property was
$                    .
          8. A copy of this statement has been furnished to the Company.
Dated:                                         , 200__

                  Taxpayer’s Signature              Taxpayer’s Printed Name     
   

 



--------------------------------------------------------------------------------



 



         

PROCEDURES FOR U.S. GRANTEE MAKING ELECTION
UNDER INTERNAL REVENUE CODE SECTION 83(b)
               The following procedures must be followed with respect to the
attached form for making an election under Internal Revenue Code section 83(b)
in order for the election to be effective:1
               1. You must file one copy of the completed election form with the
IRS Service Center where you file your federal income tax returns within 30 days
after the Grant Date of your Restricted Stock.
               2. At the same time you file the election form with the IRS, you
must also give a copy of the election form to the Secretary of the Company.
               3. You must file another copy of the election form with your
federal income tax return (generally, Form 1040) for the taxable year in which
the stock is transferred to you.
 

1   Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.

 